Case 1:20-mc-00007-MSM-PAS Document 6 Filed 06/26/20 Page 1 of 9 PageID #: 129




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF RHODE ISLAND



  DOROTHY FORTH, LISA BULLARD,          Underlying Action:
  RICARDO GONZALES, CYNTHIA             Civil No. 17-cv-2246
  RUSSO, INTERNATIONAL                  United States District Court
  BROTHERHOOD OF ELECTRICAL             Northern District of Illinois
  WORKERS LOCAL 38 HEALTH AND
  WELFARE FUND, INTERNATIONAL           CLASS ACTION
  UNION OF OPERATING ENGINEERS
  LOCAL 295-295C WELFARE FUND, AND      ORAL ARGUMENT REQUESTED
  STEAMFITTERS FUND LOCAL 439, on
  Behalf of Themselves and All Others   DECLARATION OF CAREY
  Similarly Situated,                   ALEXANDER IN SUPPORT OF
                                        PLAINTIFFS’ MOTION TO COMPEL
       Plaintiffs,                      NON-PARTY CAREMARK, LLC TO
                                        COMPLY WITH SUBPOENA
       v.

  WALGREEN CO.,

       Defendant.
Case 1:20-mc-00007-MSM-PAS Document 6 Filed 06/26/20 Page 2 of 9 PageID #: 130




        I, Carey Alexander, pursuant to 28 U.S.C. §1746, declare as follows:

        1.        I am associated with the law firm of Scott+Scott Attorneys at Law LLP and seek

 admission pro hac vice contemporaneously herewith. I submit this Declaration in support of

 Plaintiffs’ Motion to Compel Non-Party Caremark, LLC to Comply with Subpoena. I have

 personal knowledge of the facts set forth herein and could testify competently to them if called

 upon to do so.

        2.        Plaintiffs Dorothy Forth, Lisa Bullard, Ricardo Gonzales, Cynthia Russo,

 International Brotherhood of Electrical Workers Local 38 Health and Welfare Fund (“IBEW Local

 38”), International Union of Operating Engineers Local 295-295C Welfare Fund, and Steamfitters

 Fund Local 439 (“Plaintiffs”) are consumers and third-party payers who filed a class action on

 March 23, 2017. See Forth v. Walgreen Co., No. 17-cv-2246 (N.D. Ill.) (the “Underlying Action”).

        3.        Plaintiffs have sought from Walgreen Co. (“Walgreens”) communications

 concerning the definition of “usual and customary” (“U&C”) found in Walgreens’ contracts with

 non-party Caremark, LLC (“Caremark”), and communications with Caremark relating to the

 inclusion of PSC prices in reporting Walgreens’ U&C prices. See Exhibit X, Request No. 16 &

 17.

        4.        To identify responsive documents, Plaintiffs and Walgreens met and conferred and

 collaboratively developed a set of search terms that the parties agreed were likely to identify

 responsive documents. The more than two-dozen search terms Plaintiffs and Walgreens agreed to

 use included, among others: “psc”, “u pre/2 c”, and “usual w/2 cust*”. These terms were included

 in particular because “PSC” is the most commonly used shorthand to refer to the Prescription

 Savings Club, and because of the substantial variation used in referring to the “usual and

 customary” price.




                                                  1
Case 1:20-mc-00007-MSM-PAS Document 6 Filed 06/26/20 Page 3 of 9 PageID #: 131




         5.     On April 29, 2019, Walgreens represented to Plaintiffs that it had substantially

 completed its production of documents responsive to Plaintiffs’ First and Second Document

 Requests. By letter dated May 30, 2019, Plaintiffs wrote to Walgreens to express concern with

 the lack of responsive documents pertaining to documents exchanged with pharmacy benefit

 managers (“PBMs”). Following Plaintiffs’ letter, Walgreens made two additional productions of

 documents. Through June 2019, Plaintiffs and Walgreens continued to meet and confer regarding

 the deficiencies Plaintiffs identified in Walgreens’ document production relating to

 communications and contracts with Caremark.

         6.     Walgreens produced less than 210 communications exchanged with Caremark for

 a relevant time period that spanned from 2007 through to the present.

         7.     For all of 2016, Walgreens produced only 28 emails exchanged between Walgreens

 and Caremark. In all of 2017, Walgreens produced only 69 emails exchanged between Walgreens

 and Caremark. And in all of 2018, Walgreens produced only 52 emails exchanged between

 Walgreens and Caremark.

         8.     Caremark serves as the PBM for one of the named Plaintiffs, IBEW Local 38.

         9.     On information and belief, Plaintiffs and Caremark met and conferred on July 30,

 2019.

         10.    Plaintiffs and Caremark met and conferred on October 23, 2019. During that call,

 Plaintiffs reiterated that they were not broadly asking Caremark to produce any and all

 communications it had with Walgreens, but rather to confirm whether additional documents

 existed to fill the gaps Plaintiffs’ had identified in Walgreens’ production. On October 31, 2019,

 in response to Caremark’s request, Plaintiffs provided Caremark with a list of Walgreens




                                                 2
Case 1:20-mc-00007-MSM-PAS Document 6 Filed 06/26/20 Page 4 of 9 PageID #: 132




 employees with whom Caremark employees communicated that Plaintiffs had identified from

 Walgreens’ document production.

        11.     On January 16, 2020, Caremark produced 64 communications to Plaintiffs. Each

 of the communications came from the custodial file of a single individual, Todd Guinn. None

 were from after June 2015.       Caremark’s production contained communications relating to

 Caremark’s contracts with Walgreens that Walgreens had failed to produce to Plaintiffs.

        12.     Plaintiffs met and conferred with Caremark on February 11, 2020. During that call,

 Caremark informed Plaintiffs that after receiving a subpoena from Walgreens, Caremark had

 decided that it would search for and produce documents. Caremark explained that it previously

 had collected the custodial files of Todd Guinn and Stephanie Harris in June 2015 in order to

 respond to requests served in connection with litigation involving CVS’s practices at its own

 pharmacies, and that Caremark conducted its search by running search terms against these two

 previously collected custodial files. Caremark represented that it would be happy to share the

 terms used with Plaintiffs, but said it did not intend to conduct any additional searches for

 responsive information.

        13.     Plaintiffs met and conferred with Caremark on March 3, 2020. During that call,

 Caremark proposed that, if Plaintiffs were also willing to drop their separate request for

 transactional data, Caremark would be willing to engage in a self-collection process by which it

 would ask the individuals Plaintiffs had identified whether they recalled attending relevant

 meetings with Walgreens and had any documents concerning the meeting or potential amendments

 to Caremark’s agreements with Walgreens. Caremark also said it would want Plaintiffs to bear

 the cost of any additional searches. Plaintiffs requested that Caremark provide an estimate

 regarding the potential cost of such searches.




                                                  3
Case 1:20-mc-00007-MSM-PAS Document 6 Filed 06/26/20 Page 5 of 9 PageID #: 133




        14.      On March 18, 2020, Caremark produced eight communications to Plaintiffs.

        15.      Plaintiffs met and conferred with Caremark on April 16, 2020. During that call,

 Caremark again agreed to provide the search terms it had used and additionally agreed to provide

 information regarding the costs incurred to conduct its unilateral search. Caremark further

 represented that it had withheld otherwise responsive documents from production on the basis that

 such documents are privileged and agreed to provide a privilege log. Plaintiffs stated during the

 call that if the parties could reach agreement on the search terms and Caremark agreed to search

 for responsive documents from the four identified custodial files for 2016-2018, motion practice

 could be avoided.

        16.      To date, Caremark has still not provided Plaintiffs with either a privilege log or

 information relating to the costs incurred to conduct its unilateral searches, as it had agreed to do.

        17.      Attached hereto as Exhibit 1 is a true and correct copy of the Third Amended

 Consolidated Class Action Complaint and Jury Demand filed in Forth v. Walgreen Co., No. 17-

 cv-2246 (N.D. Ill.) (ECF No. 269).

        18.      Attached hereto as Exhibit 2 is a true and correct copy of a Subpoena to Testify at

 a Deposition in a Civil Action, dated August 24, 2018, that Plaintiffs served on Caremark, LLC

 (“Caremark”).

        19.      Attached hereto as Exhibit 3 is a true and correct copy of Caremark’s Objections

 and Responses to Plaintiffs’ Third-Party Subpoena, dated October 4, 2018.

        20.      Attached hereto as Exhibit 4 is a true and correct copy of an Amended Subpoena

 to Testify at a Deposition in a Civil Action, dated July 26, 2019, that Plaintiffs served on Caremark.

        21.      Attached hereto as Exhibit 5 is a true and correct copy of Caremark’s Objections

 and Responses to Plaintiffs’ [Amended] Third-Party Subpoena, dated November 13, 2019.




                                                   4
Case 1:20-mc-00007-MSM-PAS Document 6 Filed 06/26/20 Page 6 of 9 PageID #: 134




        22.      Attached hereto as Exhibit 6 is a true and correct copy of an excerpt from the

 Subpoena to Testify at a Deposition in a Civil Action, dated November 8, 2019, that Defendant

 Walgreen Co. served on Caremark.

        23.      Attached hereto as Exhibit 7 is a true and correct copy of Plaintiffs’ First Amended

 Request for Production of Documents, dated May 14, 2018.

        24.      Attached hereto as Exhibit 8 is a true and correct copy of a letter from Jason H.

 Alperstein to Selina Coleman, dated May 30, 2019, regarding Plaintiffs’ Requests for Production

 of Documents.

        25.      Attached hereto as Exhibit 9 is a true and correct copy of a letter from Selina

 Coleman to Jason H. Alperstein, dated June 14, 2019, regarding Plaintiffs’ Requests for Production

 of Documents.

        26.      Attached hereto as Exhibit 10 is a true and correct copy of emails exchanged

 between Grant Geyerman and Jason Alperstein, dated July 29, 2019, and July 30, 2019.

        27.      Attached hereto as Exhibit 11 is a true and correct copy of a letter from Jason H.

 Alperstein to Grant Geyerman, dated October 16, 2019, regarding Plaintiffs’ Amended Subpoena

 to Caremark.

        28.      Attached hereto as Exhibit 12 is a true and correct copy of a letter from Jason H.

 Alperstein to Grant Geyerman, dated January 21, 2020, regarding Plaintiffs’ Amended Subpoena

 to Caremark.

        29.      Attached hereto as Exhibit 13 is a true and correct copy of an email sent by Erin

 Green Comite to Grant Geyerman, dated February 12, 2020.

        30.      Attached hereto as Exhibit 14 is a true and correct copy of an email from Grant

 Geyerman dated March 3, 2020.




                                                  5
Case 1:20-mc-00007-MSM-PAS Document 6 Filed 06/26/20 Page 7 of 9 PageID #: 135




        31.    Attached hereto as Exhibit 15 is a true and correct copy of an email I sent, dated

 March 4, 2020, and the replies thereto sent by Grant Geyerman, dated March 9, 2020, and the reply

 thereto sent by Erin Green Comite, dated March 9, 2020.

        32.    Attached hereto as Exhibit 16 is a true and correct copy of an email sent by Erin

 Green Comite, dated April, 7, 2020.

        33.    Attached hereto as Exhibit 17 is a true and correct copy of an email that I sent,

 dated April 21, 2020.

        34.    Attached hereto as Exhibit 18 is a true and correct copy of an email sent by Grant

 Geyerman, dated May 15, 2020.

        35.    Attached hereto as Exhibit 19 is a true and correct copy of an email that I sent,

 dated June 5, 2020, and the reply thereto sent by Grant Geyerman, dated June 8, 2020.

        36.    Attached hereto as Exhibit 20 is a true and correct copy of an email that I sent,

 dated June 8, 2020, and the reply thereto sent by Grant Geyerman, dated June 8, 2020.

        37.    Attached hereto as Exhibit 21 is a true and correct copy of a letter from Joseph P.

 Guglielmo to Grant Geyerman, dated June 12, 2020, regarding Plaintiffs’ Amended Subpoena to

 Caremark.

        38.    Attached hereto as Exhibit 22 is a true and correct copy of an email sent by Grant

 Geyerman, dated June 17, 2020.

        39.    Attached hereto as Exhibit 23 is a true and correct copy of excerpts from the

 January 17, 2020 deposition of Scott Schuler, Walgreens’ Divisional Vice President of

 Contracting, a copy of which is being filed contemporaneously under seal.

        40.    Attached hereto as Exhibit 24 is a true and correct copy of excerpts from the

 January 17, 2020 deposition of Sue Ewing, a former Senior Director in Walgreens’ Pharmacy




                                                6
Case 1:20-mc-00007-MSM-PAS Document 6 Filed 06/26/20 Page 8 of 9 PageID #: 136




 Contracting & Pricing Developments Operations, a copy of which is being filed

 contemporaneously under seal.

        41.    Attached hereto as Exhibit 25 is a true and correct copy of an excerpt from Exhibit

 69 marked at deposition in the Underlying Action, a copy of which is being filed

 contemporaneously under seal.

        42.    Attached hereto as Exhibit 26 is a true and correct copy of an excerpt from Exhibit

 79 marked at deposition in the Underlying Action, a copy of which is being filed

 contemporaneously under seal.

        43.    Attached hereto as Exhibit 27 is a true and correct copy of an excerpt from Exhibit

 179 marked at deposition in the Underlying Action, a copy of which is being filed

 contemporaneously under seal.

        44.    Attached hereto as Exhibit 28 is a true and correct copy of an excerpt from Exhibit

 236 marked at deposition in the Underlying Action, a copy of which is being filed

 contemporaneously under seal.

        45.    Attached hereto as Exhibit 29 is a true and correct copy of an excerpt from Exhibit

 244 marked at deposition in the Underlying Action, a copy of which is being filed

 contemporaneously under seal.

        46.    Attached hereto as Exhibit 30 is a true and correct copy of an excerpt from Exhibit

 245 marked at deposition in the Underlying Action, a copy of which is being filed

 contemporaneously under seal.

        47.    Attached hereto as Exhibit 31 is a true and correct copy of an excerpt from Exhibit

 246 marked at deposition in the Underlying Action, a copy of which is being filed

 contemporaneously under seal.




                                                7
Case 1:20-mc-00007-MSM-PAS Document 6 Filed 06/26/20 Page 9 of 9 PageID #: 137




        48.    Attached hereto as Exhibit 32 is a true and correct copy of an excerpt from Exhibit

 247 marked at deposition in the Underlying Action, a copy of which is being filed

 contemporaneously under seal.

        49.    Attached hereto as Exhibit 33 is a true and correct copy of an excerpt from Exhibit

 248 marked at deposition in the Underlying Action, a copy of which is being filed

 contemporaneously under seal.

        I declare under penalty of perjury that the foregoing is true and correct to the best of my

 knowledge.



        Executed on the 26th of June, 2020, in New York, New York.




                                            Carey Alexander




                                                 8
